Exhibit 23.2 Calhoun, Blair & Associates Petroleum Consultants 4625 Greenville Avenue, Suite 102 Dallas, Texas 75206 214-522-4925 Fax 214-346-0310 Rgblair@swbell.net February 23, 2012 Dorchester Minerals, L.P. 3838 Oak Lawn Avenue, Suite 300 Dallas, Texas 75219-4541 Gentlemen: Calhoun, Blair & Associates does hereby consent to the incorporation by reference in the Registration Statement on Form S-4 (No. 333-124544) of Dorchester Minerals, L.P. of our estimated reserves included in this Annual Report on Form 10-K including, without limitation, Exhibit 99.1, and to all references to our firm included in this Annual Report. /s/ Robert G. Blair, P.E. Calhoun, Blair & Associates Licensed Professional Engineer State of Texas #68057
